DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner do not disclose or teach “utilizing a weight searching verification algorithm for filtering and verification of the GRSs identified by the RPNet so as to improve identification rate for the GNSs; and  inputting real star images into the RPNet, and outputting identification results by the RPNet, wherein in the weight searching verification algorithm, based on characteristics of RPNet outputting probability and different distances between the main stars and an image center, for each star image, three main stars nearest to the image center are chosen to form the initial input of the RPNet for identification; for each chosen main star, the RPNet outputs the probability that the chosen main star belongs to each star in an nSAO star catalog, then chooses three of the most likely stars as candidate stars for the GRS; a position weight and a probability weight are assigned to each candidate star, weight scores of candidate star pairs in a field of view are calculated according to the position weights and the probability weights of the candidate stars, and the GRS with higher confidence ratio is screened out, for star identification, by choosing a candidate star pair with a highest weight score, wherein the nSAO star catalog is obtained by a screening process performed on a Smithsonian Astrophysical Observatory (SAO) star catalog, and during the screening process, a limiting magnitude that can be detected by a star sensor is set to 6.0 Mv, stars in dense areas are deleted, one of double stars whose angular distance betwee.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following is a list of references pertinent to the subject matter disclosed in the claims:
Potteck (US 2006/0145052 A1): Methods and apparatus for assigning weighting coefficients to measurements of a succession of stars acquired by a star sensor connected to a client device in order to determine a spatial orientation, characterized in that higher or lower preference is given to refreshment of the positions of measurements with the highest weights and/or stars on which these measurements are made by the star sensor and/or its client device, so as to displace part of the power of the error associated with the set of star measurements within the frequency spectrum.
Lemke et al. (US 2020/0189770 A1): Satellites having autonomously deployable solar arrays are disclosed. A disclosed example satellite includes a solar array, a sensor to detect that the satellite has exited a launch vehicle, a processor to enable ignition of squibs of a squib array based on the satellite exiting the launch vehicle, and a squib controller to control the ignition of the squibs based on a firing sequence of the squibs, where the squib controller is to vary the firing sequence to autonomously deploy the solar array.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOHN W LEE/Primary Examiner, Art Unit 2664